                             Case 4:19-cv-03629-YGR Document 73-1 Filed 09/14/20 Page 1 of 2



                        1
                        2
                        3
                        4
                        5
                        6
                        7
                        8
                                                            UNITED STATES DISTRICT COURT
                        9
                                                       NORTHERN DISTRICT OF CALIFORNIA
                       10
                                                                  OAKLAND DIVISION
                       11
                       12
                            C.W., a minor, by and through his               Case No. 4:19-cv-3629-YGR
                       13   Guardian, REBECCA WHITE, on behalf
                            of himself and all others similarly situated,   [PROPOSED] ORDER GRANTING
                       14                                                   DEFENDANT EPIC GAMES, INC.’S
                                               Plaintiff,                   MOTION TO CERTIFY QUESTION
                       15                                                   PURSUANT TO 28 U.S.C. § 1292(b);
                                   v.                                       MEMORANDUM OF POINTS AND
                       16                                                   AUTHORITIES IN SUPPORT
                            EPIC GAMES, INC., a North Carolina
                       17   corporation,                                    Date:         October 20, 2020
                                                                            Time:         2:00 p.m.
                       18                      Defendant.                   Courtroom:    1
                                                                            Judge:        Hon. Yvonne Gonzalez Rogers
                       19
                                                                            Action Filed: June 21, 2019
                       20                                                   Trial Date:   None set

                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
FAEGRE DRINKER BIDDLE
    & REATH LLP             [PROPOSED] ORDER GRANTING MOTION TO
    ATTORNEYS AT LAW
      LOS ANGELES
                            CERTIFY QUESTION                                                      CASE NO. 4:19-CV-3629-YGR
                            PURSUANT TO 28 U.S.C. § 1292(B)
                             Case 4:19-cv-03629-YGR Document 73-1 Filed 09/14/20 Page 2 of 2



                        1            Defendant Epic Games, Inc.’s (“Epic Games”) Motion to Certify Question Pursuant to 28
                        2   U.S.C. § 1292(b) (“Motion”) came on for hearing before this Court on October 20, 2020 at 2:00
                        3   p.m. The Court, having considered the Motion and all papers in support thereof and in opposition
                        4   thereto, as well as the pleadings, exhibits, and records in this matter, and oral argument of the
                        5   parties, and for good cause shown, finds that Epic Games’ Motion is GRANTED. The Court
                        6   certifies the holding of its September 3, 2020 Order to the United States Court of Appeals for the
                        7   Ninth Circuit for interlocutory review pursuant to 28 U.S.C. § 1292(b).
                        8            IT IS SO ORDERED.
                        9
                       10
                       11
                       12    Date:
                                                                             HON. YVONNE GONZALEZ ROGERS
                       13                                                    UNITED STATES DISTRICT JUDGE
                       14

                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
FAEGRE DRINKER BIDDLE
    & REATH LLP             [PROPOSED] ORDER GRANTING MOTION TO
    ATTORNEYS AT LAW
      LOS ANGELES
                            CERTIFY QUESTION                                -1-                       CASE NO. 4:19-CV-3629-YGR
                            PURSUANT TO 28 U.S.C. § 1292(B)
